Citation Nr: 1546637	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  11-10 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus (HIV) and all complications related thereto, including encephalitis and neuropathy.

2.  Entitlement to service connection for dental treatment purposes for loss of teeth secondary to HIV.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served in the Navy from May 1983 to May 1987.  He had Naval Reserve training thereafter. 

This appeal comes before the Department of Veterans Affairs (VA) Board Veterans' Appeals (Board) from a March 2009 rating decision of the VA Regional Office (RO) in Atlanta, Georgia that denied service connection for HIV and all complications thereof, including loss of all teeth.

The appellant was most recently scheduled for a personal hearing in November 2011 but cancelled his appearance in correspondence received in November 2011.


FINDINGS OF FACT

1.  The more probative and competent clinical evidence of record finds that HIV is not related to an incident of service.

2.  Loss of all teeth is not due to a service-connected disorder.


CONCLUSIONS OF LAW

1.  Human immunodeficiency virus (HIV) and all complications related thereto, including encephalitis and neuropathy were not incurred in or aggravated by service.

2.  The criteria for service connection for dental treatment purposes for loss of teeth are not met. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015), 38 C.F.R. §§ 3.102, 3.156, 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing the Veteran an appropriate application or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claims.  There is no evidence of any VA error in notifying the Veteran that reasonably affects the fairness of this adjudication. 

The Board further finds that the duty to assist has been fulfilled.  VA has secured all available and identified records and the appellant has been afforded VA examination to determine the nature and extent of the claimed disabilities.  As such, the claim of entitlement to service connection for HIV and all complications thereof, including loss of all teeth is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303.

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and hypertension becomes manifest to a degree of at least 10 percent within one year from the date of termination of active duty, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.



Factual Background and Legal Analysis

At the outset, the Board would point out that although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



The Veteran's service treatment records reflect that in October 1984, Veteran was stuck with a needle in the dorsum of the right hand while caring for a patient with end-stage cirrhosis secondary to alchol abuse.  It was reported that there was no known history of hepatitis, but that the patient had a history of multiple transfusions.  The assessment was needle stick for which the Veteran was administered the needle stick protocol of HB&anti HB and ISG.  




ORDER

Service connection for human immunodeficiency virus (HIV) and all complications related thereto, including encephalitis and neuropathy, is denied.

Service connection for dental treatment purposes for loss of teeth secondary to HIV is denied.



____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


